Title: From Thomas Jefferson to Henry Dearborn, 13 September 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Sep. 13. 1802.
          
          Your favor of the 8th. was recieved yesterday. I cannot [but consider?] the case of the French negroes at New York as substantially within the police of the state: and that [cases] of that kind will not be as well provided against by the General government as by the government of the place. our relations with it are only incidental, to wit, as it comes within the laws of contraband or quarentine. on the former ground I desired the secretary of the treasury some time ago to give circular instructions to all the custom house officers to be on the alert, & to see that none of the negroes were smuggled in. as a case of quarentine I leave it to your discretion to order a part of the troops as required for the hospital or any other particular spot where there is reason to apprehend a breach of the Quarentine law will be attempted. I write this day to the Secretary of state to make a friendly communication of this measure to mr Pichon. I have inclosed him mr Livington’s letter to be returned to you.
          I inclose you a talk from the Cherokees to the Govr. of South Carolina from whom I recieved it last night. considering that we have no point to carry with them, with or without their consent, I should be for availing ourselves of this opening to do them the kindness they ask, and to send them a friendly & soothing speech. you can think of this by the time of my return, which is not distant. in this view I will desire that after the mail which leaves Washington the 24th. inst. nothing may be forwarded to me at this place.
          On recieving authentic information, from mr Simpson that the Emperor of Marocco has permitted him to return and allowed 6. months for explanation I recommended to mr Smith the stopping of the John Adams; we shall have 5. frigates in the [Mediterranean] [. . .], which if Tunis continues peaceful as I have no doubt she will, will be 2. or 3. too many. Tripoli is asking [. . .]. our finances do not permit us to expend money for the vague [impression] which a shew of our whole force may make. we are told in the papers that Algiers is making war on Spain who has 40. or 50. ships of the line at her door. Accept my affectionate salutations.
          
            Th: Jefferson
          
        